      Case: 1:21-cv-01161 Document #: 1 Filed: 03/01/21 Page 1 of 5 PageID #:1




                  IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Kyu Choi                                 )      Case No.
                                                )
                                                )
      Plaintiff                                 )      COMPLAINT
                                                )
                                                )      Judge:
                                                )
                                                )      Magistrate:
v.                                              )      July Demand Requested
                                                )
      SIMM Associates, Inc.                     )
      800 Pencader Drive                        )
      Newark DE 19702                           )
                                                )
      Defendant                                 )
______________________________________________________________________
   Now comes Plaintiff, by and through his attorneys, and, for his Complaint alleges as
                                        follows:

                                       INTRODUCTION

             1. Plaintiff, Kyu Choi , brings this action to secure redress from unlawful
                collection practices engaged in by Defendant, SIMM Associates, Inc.
                Plaintiff alleges violation of the Fair Debt Collection Practices Act, 15
                U.S.C. Section 1692 et seq. (“FDCPA”).
             2. The FDCPA broadly prohibits any false, misleading or deceptive
                threats in connection with the collection of a debt 15 U.S.C. Section
                1692e
             3. The Seventh Circuit Court of Appeals in McMahon vs. LVNV Funding,
                LLC et al., 744 F.3d 1010 (7th Cir. 2014), has stated that “if the debt
                collector uses language in its dunning letter that would mislead an
                unsophisticated consumer into believing that the debt is legally
                enforceable the collector has violated the FDCPA.” Id. at 1020.
             4. Recently, the Seventh Circuit Court of Appeals in Pantoja vs. Portfolio
                Recovery Assocs., LLC, 15-CV-01567, (7th Cir., 2017), stated the
                FDCPA “prohibits a debt collector from luring debtors away from the
Case: 1:21-cv-01161 Document #: 1 Filed: 03/01/21 Page 2 of 5 PageID #:2




          shelter of the statute of limitations without providing an unambiguous
          warning that an unsophisticated consumer would understand.”
       5. In that same case: the Seventh Circuit Court of Appeals stated that the
          warning described in paragraph four, must be “clear, accessible, and
          unambiguous to the unsophisticated consumer.” Id.
       6. Finally, that same case held: “[S]ience about that significant risk of
          losing the protection of the statute of limitations renders Portfolio
          Recovery’s dunning letter misleading and deceptive as a matter of
          law.” Id.
                      JURISDICTION AND VENUE
       7. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
          1367; and 15 U.S.C. section 1692(d).
       8. Venue is proper because a substantial part of the events giving rise to
          this claim occurred in this District.
                              PARTIES
       9. Plaintiff, Kyu Choi (hereinafter “Plaintiff”) incurred an obligation to pay
          money, the primary purpose of which was for personal, family, or
          household uses (the “Debt”).
       10. Plaintiff’s maiden name is Jennifer Sanders and Defendant has it at
          that.
       11. Plaintiff is a resident of the State of Illinois.
       12. Defendant, SIMM Associates, Inc.. (“Defendant”), is a Delaware
          business entity with an address of 800 Pencader Drive, Newark,
          Delaware 19702 operating as a collection agency, and is a “debt
          collector” as the term is defined by 15 U.S.C. Section 1692a(6).
       13. Unless otherwise stated herein, the term “Defendant” shall refer to
          SIMM Associates, Inc..
       14. At some point, the original creditor, transferred this debt to Defendant
          for debt collection.
                                      STANDING
Case: 1:21-cv-01161 Document #: 1 Filed: 03/01/21 Page 3 of 5 PageID #:3




       15. Plaintiff has suffered an injury in fact that is traceable to Defendant's
          conduct and that is likely to be redressed by a favorable decision in
          this matter.
       16. Specifically, Plaintiff suffered a concrete informational injury as a result
          of Defendant's failure to provide truthful information in connection with
          its attempt to collect an alleged debt from Plaintiff.
       17. By misleading that this was an active debt, Plaintiff’s decision to file
          Chapter 7 Bankruptcy was influenced, at least in part, by Defendant’s
          misleading action.
       18. The statement in paragraph 17 gives Plaintiff standing to bring an
          action under the FDCPA.

                                    APPLICABLE CASE LAW

       19. The Seventh Circuit Court of Appeals in McMahon vs. LVNV Funding,
          LLC et al., 744 F.3d 1010 (7th Cir. 2014), has stated that “if the debt
          collector uses language in its dunning letter that would mislead an
          unsophisticated consumer into believing that the debt is legally
          enforceable the collector has violated the FDCPA.” Id. at 1020.
       20. The Court in McMahon paid special attention to the word “settle” as a
          term that would make an unsophisticated consumer believe that (s)he
          is still legally obligated for the debt. Id.
       21. Just recently in Pantoja vs. Portfolio Recovery Assocs., LLC (7th Cir.,
          2017), the Court of Appeals stated “[S]ilence about that significant risk
          of losing the protection of the statute of limitations renders Portfolio
          Recovery’s dunning letter misleading and deceptive as a matter of
          law.”
                                    ALLEGATIONS
       22. The Plaintiff allegedly incurred a financial obligation in the approximate
          amount of $2,882.33 (the “Debt”) to an original creditor (the “Creditor”).
       23. The Debt was purchased, assigned or transferred to Defendant for
          collection, or Defendant was employed by the Creditor to collect to
Case: 1:21-cv-01161 Document #: 1 Filed: 03/01/21 Page 4 of 5 PageID #:4




          Debt.
       24. The Defendant attempted to collect the Debt and, as such, engaged in
          “communications” as defined in 15 U.S.C. Section 1692a(2).
       25. August 13, 2020, Plaintiff received an initial collection letter from
          Defendant. See Exhibit A.
       26. Said letter states the debt was charged off on 9/15/2013. See Exhibit
          A.
       27. No payment or promise to pay this debt has been made by the Plaintiff
          to the Creditor or any of its’ agents since the above mentioned date.
       28. Said letter goes on to state “[Y]our COMPUSA Preferred Account has
          been forwarded to this office for collections. This is a formal demand
          upon you for your payment of this debt; however we will accept an
          amount less than your current outstanding balance to settle the
          account in full.” See Exhibit.
       29. Said letter gives payment plan options. See Exhibit.
       30. Next, said letter states “[W]e are presenting you with two options that
          will enable to avoid further collection activity:” See Exhibit.
       31. The letter goes on to state “[B]y resolving this matter, you will make
          continued collection efforts unnecessary.” See Exhibit.
       32. The language of this letter and lack of appropriate warning about
          making a payment on this debt, which would restart the statute of
          limitations for a lawsuit, is misleading as a matter of law, per the
          Seventh Circuit Court of Appeals in Pantoja.
VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.
       33. The Plaintiff incorporates by reference all of the above paragraphs of
          this Complaint as though fully stated herein.
       34. The Defendant’s conduct violated 15 U.S.C. Section 1692c by
          contacting Plaintiff even though it had actual knowledge that Plaintiff
          had an Attorney for this matter.
       35. The Defendants’ conduct violated 15 U.S.C. Section 1692e in that the
          Defendant materially misled Plaintiff through this communication.
Case: 1:21-cv-01161 Document #: 1 Filed: 03/01/21 Page 5 of 5 PageID #:5




       36. Plaintiff is entitled to damages as a result of Defendant’s violations.
                                    JURY DEMAND
       37. Plaintiff demands a trial by jury.
                                    PRAYER FOR RELIEF
       38. Plaintiff demands the following relief:
       WHEREFORE, the Court should enter Judgment in favor of Plaintiff and
       against Defendant for:
                    (1) Statutory damages;

                     (2) Attorney fees, litigation expenses and costs of suit; and

                     (3) Such other and further relief as the Court deems proper.

                                                     Respectfully submitted,
                                                /s/ John Carlin__________________
                                                  John P. Carlin #6277222
                                                  Suburban Legal Group, LLP
                                                  1305 Remington Rd., Ste. C
                                                  Schaumburg, IL 60173
                                                  jcarlin@suburbanlegalgroup.com
                                                  Attorney for Plaintiff
